   Case: 1:14-cv-02028 Document #: 358 Filed: 04/01/19 Page 1 of 1 PageID #:10968
    Case: 19-1001    Document: 00713393838          Filed: 04/01/2019   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                     Phone: (312) 435-5850
             Chicago, Illinois 60604                                           www.ca7.uscourts.gov




 April 1, 2019
By the Court:
                                         RACHEL JOHNSON, on behalf of herself and all others
                                         similarly situated,
                                         Plaintiff - Appellant

 No. 19-1001
                                         v.

                                         YAHOO! INC., now known as OATH HOLDINGS INC.,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:14-cv-02028
 Northern District of Illinois, Eastern Division
 District Judge Manish S. Shah


 Upon consideration of the UNOPPOSED MOTION TO VOLUNTARILY DISMISS
 APPEAL WITH PREJUDICE, filed on March 29, 2019, by counsel for Appellant,

 IT IS ORDERED that this case is DISMISSED, pursuant to Federal Rule of Appellate
 Procedure 42(b).




 form name: c7_FinalOrderWMandate(form ID: 137)
